Citation Nr: 0118474	
Decision Date: 07/16/01    Archive Date: 07/24/01	

DOCKET NO.  01-04 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly pension on account of the need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1951 to 
November 1953.

This matter arises from various rating decisions rendered 
since February 2000 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied the benefit now sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran is rated as permanently and totally disabled 
as a result of his nonservice-connected disabilities.  These 
include coronary artery disease, status post myocardial 
infarction and status post triple aortocoronary bypass, 
evaluated as 60 percent disabling; status post right total 
knee replacement, currently evaluated as 100 percent 
disabling; and varicose vein disease, evaluated as 20 percent 
disabling.  The veteran's combined disability rating is 
100 percent.

2.  The veteran's nonservice-connected disabilities, in the 
aggregate, result in the veteran's need for the daily 
personal health care services of another in order to dress 
himself, care for himself, and otherwise protect himself from 
the hazards incident to his daily environment.


CONCLUSION OF LAW

Special monthly pension in the form of aid and attendance 
benefits is warranted.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§§ 3.351, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim.  The Board finds that even though 
this law was enacted during the pendency of this appeal, and 
thus has not been considered by the RO, there is no prejudice 
to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  In 
addition, the RO has made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file, and there are numerous private and VA medical records 
in the file.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.

The veteran's disabilities are all nonservice connected in 
origin.  They include status post residuals of a right total 
knee replacement, currently evaluated as 100 percent 
disabling; coronary artery disease, status post myocardial 
infarction and status post triple aortocoronary bypass, 
evaluated as 60 percent disabling; and varicose vein disease, 
evaluated as 20 percent disabling.  VA found the veteran to 
be permanently and totally disabled as a result of his 
nonservice-connected disabilities effective September 29, 
1981; he has continued to remain permanently and totally 
disabled since that time.  He now claims that the foregoing 
disabilities are severe enough in the aggregate to warrant 
special monthly pension.  He contends that his disabilities 
severely limit his ability to ambulate and to care for 
himself without assistance.

Increased pension benefits are payable to a veteran who needs 
the regular aid and attendance of another.  See 38 U.S.C.A. 
§ 1521(d); 38 C.F.R. § 3.351(a)(1).  The criteria for 
establishing the need for regular aid and attendance 
requires, among other things, that the veteran's disabilities 
demonstrate a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  Under the 
provisions of the latter, a factual need for aid and 
attendance exists if a veteran is unable to dress or undress 
himself, or to keep himself ordinarily clean and presentable, 
is unable to feed himself or to attend to the wants of 
nature, or is unable to protect himself from the hazards and 
dangers incident to his daily environment.

The question, then, is whether the veteran's disabilities 
entitle him to special monthly pension based upon the need 
for aid and attendance as a factual matter.  In this regard, 
the Board observes that on a VA Aid and Attendance/Housebound 
examination conducted in October 2000, it was noted that the 
veteran could ambulate for short distances around the house 
only with the use of crutches.  The VA examining physician 
noted that the veteran lacks dexterity for fine motor 
activity in both upper extremities, and that although he is 
capable of feeding himself, he has difficulty in dressing and 
undressing himself.  In addition, the veteran is unable to 
keep himself ordinarily clean and presentable as a result of 
the right total knee replacement that was performed in 
September 2000.  The physician also noted that the right 
lower extremity is edematous and lacks mobility, and although 
the veteran is able to ambulate short distances with 
crutches, his balance is poor.  The examiner concluded that 
the veteran requires the daily personal health care services 
of a skilled provider without which he would require 
hospital, nursing home, or other institutional care.

Based upon the foregoing, the Board finds that the evidence 
demonstrates a factual need for aid and attendance in this 
case.  As noted in 38 C.F.R. § 3.352(a), it is not required 
that all of the disabling conditions enumerated be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  (Emphasis 
added).  In the instant case, a VA physician has indicated 
that the veteran meets some of the requirements set forth in 
38 C.F.R. § 3.352, namely, that he has difficulty dressing 
and undressing himself, that he is unable to keep himself 
ordinarily clean and presentable, and that, overall, he 
requires daily personal health care services.  The Board 
finds this sufficient to warrant a grant of the benefit 
sought on appeal.

Parenthetically, because entitlement to aid and attendance 
benefits has been established, the question of whether the 
veteran is permanently housebound as a result of his 
nonservice-connected disabilities need not be addressed.


ORDER

Entitlement to special monthly pension in the form of aid and 
attendance benefits is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

